Exhibit 10.1

AMENDMENT NO. 7 TO CREDIT AGREEMENT

AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of April 17, 2015 (this
“Amendment”), is entered into by and among Zayo Group, LLC, a Delaware limited
liability company (“Zayo Group”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo Group, the “Borrowers”), Morgan Stanley
Senior Funding, Inc., as term facility administrative agent (the “Term Facility
Administrative Agent”), SunTrust Bank, as revolving facility administrative
agent (the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, the “Administrative Agents”), the Increasing
Lenders (defined below) and the undersigned Revolving Facility Lenders.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Credit Agreement, dated as of July 2,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement, dated as
of July 17, 2012, that certain Amendment No. 2 to Credit Agreement, dated as of
October 5, 2012, that certain Amendment No. 3 to Credit Agreement, dated as of
February 1, 2013, that certain Amendment No. 4 to Credit Agreement, dated as of
February 27, 2013, that certain Amendment No. 5 to Credit Agreement, dated as of
November 26, 2013 and that certain Amendment No. 6 to Credit Agreement, dated as
of May 16, 2014, the “Credit Agreement”; capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement);

WHEREAS, the Borrowers, the undersigned Revolving Facility Lenders, Increasing
Lenders and the Administrative Agents have agreed to amend the Credit Agreement
as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended as follows:

(a) Schedule 1.1(a) of the Credit Agreement shall be amended by restating the
table below the heading “Revolving Loan Facility” in its entirety as set forth
on Annex A hereto.

(b) The definition of “Aggregate Revolving Credit Obligations” in Section 1.1 of
the Credit Agreement shall be amended by inserting “the U.S. Dollar Equivalent
of” immediately prior to clause (a) thereof.

(c) The definition of “All-In Yield” in Section 1.1 of the Credit Agreement
shall be amended by inserting “, EURIBOR Rate, GBP LIBOR Rate” immediately
following the words “or any ‘floor’ for Eurodollar Rate”.

 

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(d) The definition of “Base Rate Loan” in Section 1.1 of the Credit Agreement
shall be amended by inserting “denominated in Dollars” immediately following the
words “shall mean a Loan”.

(e) The definition of “Business Day” in Section 1.1 of the Credit Agreement
shall be amended and restated in its entirety as follows:

“‘Business Day’ shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
(i) when used with reference to a Eurodollar Loan denominated in Dollars or
Sterling (including the making, continuing, prepaying or repaying of any such
Eurodollar Loan), the term “Business Day” shall also exclude any day in which
banks are not open for dealings in deposits of Dollars or Sterling,
respectively, on the London interbank market, and (ii) when used with reference
to a Eurodollar Loan denominated in Euros (including the making, continuing,
prepaying or repaying of any such Eurodollar Loan), the term “Business Day”
shall also exclude any day which is not a TARGET Day.”

(f) The definition of “Eurodollar Basis” in Section 1.1 of the Credit Agreement
shall be amended and restated in its entirety as follows:

“‘Eurodollar Basis’ shall mean, with respect to each Eurodollar Loan Period, a
simple per annum interest rate equal to the quotient of (a)(i) in the case of
Term Loans and Revolving Loans denominated in Dollars, the Eurodollar Rate ,
(ii) in the case of Revolving Loans denominated in Euros, the EURIBOR Rate, or
(iii) in the case of Revolving Loans denominated in Sterling, the GBP LIBOR
Rate, in each case, divided by (b) one minus the Eurodollar Reserve Percentage,
stated as a decimal. The Eurodollar Basis shall remain unchanged during the
applicable Eurodollar Loan Period, except for changes to reflect adjustments in
the Eurodollar Reserve Percentage.

(g) The definition of “Eurodollar Loan” in Section 1.1 of the Credit Agreement
shall be amended by inserting the following sentence at the end of such
definition: “For the avoidance of doubt, any Revolving Loan denominated in Euro
or in Sterling is a Eurodollar Loan.”

(h) The definition of “Eurodollar Loan Period” in Section 1.1 of the Credit
Agreement shall be amended by inserting in the first sentence thereof, “,
EURIBOR Rate or GBP LIBOR Rate, as the case may be,” immediately following
“during which the applicable Eurodollar Rate”.

(i) The definition of “Eurodollar Rate” in Section 1.1 of the Credit Agreement
shall be amended by (i) inserting “in respect of any Loan denominated in
Dollars” immediately following “shall mean, for any Eurodollar Loan Period”, and
(ii) inserting in clause (a) thereof, “or, solely in the case of any Revolving
Loan, zero,” immediately following “in the case of any Term Loan, 1.00% per
annum”.

(j) The definition of “Letter of Credit Commitment” in Section 1.1 of the Credit
Agreement shall be amended by replacing the number “$30,000,000” appearing
therein with the phrase “an amount equal to $50,000,000”.

 

2

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(k) The definition of “Letters of Credit” in Section 1.1 of the Credit Agreement
shall be amended by inserting the following as the last sentence thereof:
“Letters of Credit may be issued in Dollars, Euros or Sterling.”

(l) The definition of “Maturity Date” in Section 1.1 of the Credit Agreement
shall be amended by replacing clause (a) thereof with the following: “(a) in the
case of the Revolving Loan Facility, the earliest of (i) five (5) years after
the Seventh Amendment Effective Date, (ii) six (6) months prior to the Maturity
Date of the Term Loan Facility, if, on or prior to January 1, 2019, the Term
Loan Facility has not been repaid in full or refinanced with debt having a
maturity date no earlier than five (5) years after the Seventh Amendment
Effective Date; and (iii) six (6) months prior to the maturity date of Zayo’s
10.125% Senior Unsecured Notes due July 2, 2020, if, on or prior to January 1,
2020, such series of Senior Unsecured Notes has not been repaid in full or
refinanced with debt having a maturity date no earlier than five (5) years after
the Seventh Amendment Effective Date;”.

(m) The definition of “Request for Loan” in Section 1.1 of the Credit Agreement
shall be amended by inserting “the currency of such Loan (in the case of a
Revolving Loan),” immediately following “the amount of the Loan,”.

(n) The definition of “Revolving Loan Commitment” in Section 1.1 of the Credit
Agreement shall be amended by (i) replacing the word “$250,000,000” appearing
therein with the following: “$450,000,000” and (ii) replacing the words
“Agreement Date” appearing therein with the following: “Seventh Amendment
Effective Date”.

(o) The definition of “Unused Line Fee Rate” in Section 1.1 of the Credit
Agreement shall be amended by (i) deleting the word “and” appearing at the end
of clause (a) thereof and replacing it with a comma, (ii) inserting “, unless
clause (c) below applies” immediately following “for the fiscal quarter ending
on September 30, 2012”, and (iii) inserting a new clause (c) thereto as follows:

(c) following the date that is five (5) Business Days after the date on which
the Compliance Certificate is delivered to each Administrative Agent for the
fiscal quarter ending on June 30, 2015, the rate per annum determined in
compliance with the grid set forth below:

 

Level

  

Total Leverage Ratio

   Unused Line Fee
Rate  

I

   Greater than 4.50 to 1.00      0.375 % 

II

   Less than or equal to 4.50:1.00      0.25 % 

(p) Section 1.1 of the Credit Agreement shall be amended by inserting the
following defined terms in the appropriate order:

(i) “Euro” and “€” shall mean the single currency of the Participating Member
States.

 

   3   

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(ii) “EURIBOR Rate” shall mean, for any Eurodollar Loan Period in respect of a
Revolving Loan denominated in Euro, the euro interbank offered rate administered
by the Banking Federation of the European Union (or any other person which takes
over the administration of that rate) for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Eurodollar Loan
Period in Euros, determined as of approximately 11:00 a.m. (London, England
time) on the date that is two TARGET Days before the first day of that
Eurodollar Loan Period, for the relevant Eurodollar Loan Period displayed on
page EURIBOR01 of the Reuters screen (or any replacement Reuters page which
displays that rate); provided, however, that if such Reuters page or service
ceases to be available, the Revolving Facility Administrative Agent may specify
another page or service displaying the relevant rate after consultation with the
Administrative Borrower, or (b) if no such rate is available for the Eurodollar
Loan Period of the Revolving Loan, the Interpolated Screen Rate as of
approximately 11:00 a.m. (London, England time) on the date that is two TARGET
Days before the first day of that Eurodollar Loan Period and for a period equal
in length to the Eurodollar Loan Period of the Revolving Loan; provided that if
(a) and (b) are not available, the terms of Section 12.1 shall apply.
Notwithstanding the foregoing, the EURIBOR Rate shall in no event be less than
0% per annum.

(iii) “Euro Maximum Amount” shall mean, as of any date of determination,
$50,000,000, less (a) the U.S. Dollar Equivalent of any outstanding Revolving
Loans made prior to such date and outstanding on such date denominated in Euros,
less (b) the U.S. Dollar Equivalent of any outstanding Revolving Loans made
prior to such date and outstanding on such date denominated in Sterling, less
(c) the U.S. Dollar Equivalent of the aggregate principal amount of any Letter
of Credit Obligations with respect to Letters of Credit issued in Euros or
Sterling then outstanding.

(iv) “Exchange Rate” shall mean, on any day, for purposes of determining the
U.S. Dollar Equivalent of any other currency, the rate at which such other
currency may be exchanged into Dollars, as applicable, at the time of
determination on such day on the Reuters WRLD Page for such currency. In the
event that such rate does not appear on any Reuters WRLD Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon the Revolving Facility
Administrative Agent and the Administrative Borrower, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Revolving Facility Administrative Agent in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Revolving
Facility Administrative Agent shall elect after determining that such rates
shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided that, if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Revolving Facility Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

4

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(v) “GBP LIBOR Rate” shall mean, for any Eurodollar Loan Period in respect of
any Revolving Loan denominated in Sterling, the rate per annum quoted on the
display designated on that page of the Bloomberg reporting service, or similar
service as determined by the Revolving Facility Administrative Agent, that
displays ICE Benchmark Administration Interest Settlement Rates for Sterling
deposits as of 11:00 a.m. (London, England time) two (2) Business Days prior to
the applicable date of determination; provided, however, that if no such quoted
rate appears on such page, the rate used for such Eurodollar Loan Rate shall be
the per annum rate of interest determined by the Revolving Facility
Administrative Agent to be the rate at which Sterling deposits for such
Eurodollar Loan Period are offered to the Revolving Facility Administrative
Agent as of 11:00 a.m. (London, England time) two (2) business days prior to
such date of determination. Notwithstanding the foregoing, the GBP LIBOR Rate
shall in no event be less than 0% per annum.

(vi) “Interpolated Screen Rate” shall mean, in relation to any Revolving Loan
that is a Eurodollar Loan, the rate which results from interpolating on a linear
basis between: (a) the rate appearing on ICE Benchmark Administration page (or
on any successor or substitute page of such service) for the longest period (for
which that rate is available) which is less than the Eurodollar Loan Period and
(b) the rate appearing on the ICE Benchmark Administration page (or on any
successor or substitute page of such service) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Eurodollar Loan Period.

(vii) “Participating Member State” shall mean any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to economic
and monetary union.

(viii) “Revaluation Date” shall mean (a) with respect to any Revolving Loan,
each of the following: (i) each date of the making of a Revolving Loan
denominated in Euro or Sterling and (ii) each date of a continuation of a
Eurodollar Revolving Loan denominated in Euro or Sterling pursuant to
Section 2.2(c)(ii) and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in Euro
or Sterling, (ii) each date of an amendment of any such Letter of Credit having
the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the Issuing Bank under any
Letter of Credit denominated in Euro or Sterling, and (iv) such additional dates
as the Revolving Facility Administrative Agent shall determine or the applicable
Issuing Bank shall require.

(ix) “Seventh Amendment” shall mean Amendment No. 7 to the Credit Agreement,
dated as of April 17, 2015.

 

5

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(x) “Seventh Amendment Effective Date” shall have the meaning specified in the
Seventh Amendment.

(xi) “Springing Financial Covenant Triggering Event” shall mean the earliest to
occur of the following: (a) the Term Loan Facility is amended to remove all
financial covenants or (b) the Term Loan Facility is refinanced in full with the
proceeds of Funded Debt other than Funded Debt in the nature of a revolving
credit facility, in each case, whose terms do not contain a maintenance
financial covenant.

(xii) “Sterling” and the sign “£” shall mean the lawful money of the United
Kingdom of Great Britain and Northern Ireland.

(xiii) “Sterling Maximum Amount” shall mean $50,000,000 less (a) the U.S. Dollar
Equivalent of any outstanding Revolving Loans made prior to such date and
outstanding on such date denominated in Sterling, less (b) the U.S. Dollar
Equivalent of any outstanding Revolving Loans made prior to such date and
outstanding on such date denominated in Euros, less (c) the U.S. Dollar
Equivalent of the aggregate principal amount of any Letter of Credit Obligations
with respect to Letters of Credit issued in Euros or Sterling then outstanding.

(xiv) “TARGET Day” shall mean any day on which the Trans-European Automated
Realtime Gross Settlement Express Transfer payment system is open for settlement
of payments in Euro.

(xv) “U.S. Dollar Equivalent” shall mean (i) with respect to an amount
denominated in any currency other than Dollars on any date, the equivalent in
Dollars of such amount determined pursuant to Section 1.5 using the Exchange
Rate with respect to such currency at the time in effect under the provisions of
Section 1.5 and (ii) with respect to an amount denominated in Dollars on any
date, the amount thereof.

(q) The Credit Agreement shall be amended by inserting the following as new
Section 1.5 thereof:

“Section 1.5. Exchange Rates; Currency Equivalents.

(a) The Revolving Facility Administrative Agent shall determine the Exchange
Rates as of each Revaluation Date to be used for calculating the U.S. Dollar
Equivalent amounts of Revolving Loans denominated in Euro and Sterling. Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Borrower Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such U.S. Dollar Equivalent amount as so determined by the
Revolving Facility Administrative Agent.

 

6

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Revolving Loan, conversion,
continuation or prepayment of a Revolving Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Revolving Loan or Letter of
Credit is denominated in Euro or Sterling, such amount shall be the relevant
U.S. Dollar Equivalent of such Dollar amount (rounded to the nearest unit of
such currency, with 0.5 of a unit being rounded upward), as determined by the
Revolving Facility Administrative Agent.”

(r) Section 2.1(b)(i) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(i) Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, the Revolving Facility Lenders agree, severally in accordance with
their respective Commitment Ratio, and not jointly, to make Revolving Loans in
Dollars, Euros and Sterling and extend credit to the Borrowers in an aggregate
principal amount not to exceed (i) the Revolving Loan Facility, (ii) the Euro
Maximum Amount for the U.S. Dollar Equivalent of Revolving Loans made in Euros,
and (iii) the Sterling Maximum Amount for the U.S. Dollar Equivalent of
Revolving Loans made in Sterling, in each case after giving effect to the
incurrence of such Revolving Loan.”

(s) Section 2.1(c) of the Credit Agreement shall be amended by inserting
“denominated in Dollars, Euros and Sterling” immediately following “the Issuing
Bank agrees to issue Letters of Credit”.

(t) Section 2.2(a) of the Credit Agreement shall be amended by (i) inserting in
subclause (i)(y) thereof “(and in the case of Revolving Loans denominated in
Euros or Sterling, such Revolving Loan shall be exchanged for the U.S. Dollar
Equivalent thereof)” immediately following “such Loan shall be converted to a
Base Rate Loan on the Payment Date”, (ii) the word “and” appearing at the end of
clause (ii) thereof shall be deleted and replaced with a comma, (iii) a new
clause (iii) thereof shall be inserted as follows: “(iii) Base Rate Loans shall
be denominated in Dollars, and”, and (iv) existing clause (iii) shall be
renumbered as clause (iv).

(u) Section 2.2(b)(ii) of the Credit Agreement shall be amended by inserting in
clause (x) thereof, “denominated in Dollars” immediately following “in the case
of Revolving Loans”.

(v) Section 2.2(c)(i) of the Credit Agreement shall be amended by replacing
“11:00 a.m. (New York, New York time) three (3) days prior to the date of such
Eurodollar Loan and shall” with the following:

“11:00 a.m. (New York, New York time) three (3) days prior to the date of such
Eurodollar Loan in the case of a Eurodollar Loan denominated in Dollars, 11:00
a.m. (New York, New York time) three (3) days prior to the date of such
Eurodollar Loan in the case of a Eurodollar Loan denominated in Euro, or 11:00
a.m. (New York, New York time) three (3) days prior to the date of such
Eurodollar Loan in the case of a Eurodollar Loan denominated in Sterling, and
shall, in each case,”

 

7

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(w) Section 2.2(c)(ii) of the Credit Agreement shall be amended by (i) inserting
in the first sentence thereof, “denominated in the same currency” immediately
following “continued in whole or in part as one or more new Eurodollar Loans”,
and (ii) inserting the following new proviso to the end of the first sentence
thereof: “; provided that Revolving Loans denominated in Euros or Sterling may
only be continued as Eurodollar Loans”.

(x) Section 2.2(c)(iii) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary (x)(A) each Eurodollar Loan denominated
in Dollars shall be in a principal amount of no less than $5,000,000 and in an
integral multiple of $1,000,000 in excess thereof, (B) each Revolving Eurodollar
Loan denominated in Euro shall be in a principal amount of no less than
€5,000,000 and in an integral multiple of €1,000,000 in excess thereof and
(C) each Revolving Eurodollar Loan denominated in Sterling shall be in a
principal amount of no less than £5,000,000 and in an integral multiple of
£1,000,000 in excess thereof, and (y) at no time shall the aggregate number of
all Eurodollar Loans then outstanding exceed twelve (12).”

(y) Section 2.2(d) of the Credit Agreement shall be amended by deleting the
second sentence thereof in its entirety and replacing it with the following:

“Each Lender shall (x) not later than 1:00 p.m. (New York, New York time) on the
date specified for such Loan (under clause (i) or (ii) of this Section 2.2(d))
in such notice, make available to the applicable Administrative Agent at the
applicable Administrative Agent’s Office, or at such account as such
Administrative Agent shall designate, the amount in Dollars of such Lender’s
portion of a Loan denominated in Dollars in immediately available funds, (y) not
later than 10:00 a.m. (New York, New York time) on the date specified for such
Loan (under clause (i) or (ii) of this Section 2.2(d)) in such notice, make
available to the applicable Administrative Agent at the applicable
Administrative Agent’s Office, or at such account as such Administrative Agent
shall designate, the amount in Euros of such Lender’s portion of a Loan
denominated in Euro in immediately available funds, and (z) not later than 10:00
a.m. (New York, New York time) on the date specified for such Loan (under clause
(i) or (ii) of this Section 2.2(d)) in such notice, make available to the
applicable Administrative Agent at the applicable Administrative Agent’s Office,
or at such account as such Administrative Agent shall designate, the amount in
Sterling of such Lender’s portion of a Loan denominated in Sterling in
immediately available funds.”

(z) Section 2.2(e) of the Credit Agreement shall be amended by (i) inserting in
the first sentence thereof, “in Dollars, Euros or Sterling, as applicable,”
immediately following “disburse the amounts made available to such
Administrative Agent by the Lenders in like funds”,

 

8

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

and (ii) inserting at the end of clause (y) appearing in the second sentence
thereof, “(in an amount equal to the U.S. Dollar Equivalent thereof in the case
of Revolving Loans denominated in Euros or Sterling)”.

(aa) Section 2.3(a)(ii) of the Credit Agreement shall be amended by inserting at
the end of clause (B) of the third sentence thereof, “, in each case payable in
the currency in which the applicable Eurodollar Loan was borrowed”.

(bb) Section 2.3(a)(iii) of the Credit Agreement shall be amended by
(i) inserting in the first sentence thereof, “denominated in Dollars”
immediately following “or if for any reason a determination of a Eurodollar
Basis for any Loan” and (ii) inserting the following new sentence at the end of
such subsection: “In each case, if the relevant Loan is a Revolving Loan
denominated in Euro or Sterling, such Revolving Loan shall be automatically
exchanged for the U.S. Dollar Equivalent thereof and the Base Rate shall apply
thereto.”

(cc) Section 2.4(c)(i) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(i) The Borrowers shall pay to the Revolving Loan Administrative Agent for the
account of the Lenders, in accordance with their respective Commitment Ratios, a
fee in Dollars on the U.S. Dollar Equivalent of the undrawn amount of each
outstanding Letter of Credit for each day such Letter of Credit is outstanding
from the Date of Issue through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on such amount equal
to the Applicable Margin with respect to Eurodollar Loans denominated in Dollars
in effect from time to time. Such Letter of Credit fee shall be computed on the
basis of a hypothetical year of three hundred sixty (360) days for the actual
number of days elapsed, shall be payable quarterly in arrears for each calendar
quarter on the last day of the immediately preceding calendar quarter,
commencing on September 30, 2012, and if then unpaid, on the Maturity Date (or
the date of any earlier prepayment in full of the Obligations), and shall be
fully earned when due and non refundable when paid. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.5.”

(dd) Section 2.4(c)(ii) of the Credit Agreement shall be amended by
(i) inserting “in Dollars” immediately prior to clause (A) thereof, and (ii) in
clause (A) thereof, inserting “the U.S. Dollar Equivalent of” immediately
following “a fee on”.

(ee) Section 2.5(a) of the Credit Agreement shall be amended by inserting the
following proviso at the end of the fifth sentence thereof, “; provided that
prepayments of principal under this Section 2.5(a) (x) with respect to Revolving
Eurodollar Loans denominated in Euros shall be in minimum amounts of €5,000,000
and integral multiples of €1,000,000 in excess thereof and (y) with respect to
Revolving Eurodollar Loans denominated in Sterling shall be in minimum amounts
of £5,000,000 and integral multiples of £1,000,000 in excess thereof”.

 

9

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(ff) Section 2.6(a) of the Credit Agreement shall be amended by inserting the
following proviso at the end of the first sentence thereof: “; provided, in the
case of Revolving Loans, that each Revolving Loan shall be repaid in the
currency in which such Revolving Loan was borrowed”.

(gg) Section 2.8(a)(i) of the Credit Agreement shall be amended by deleting the
first two sentences thereof and replacing them with the following:

“Each payment (including any prepayment) by the Borrowers on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made in Dollars, Euros, or Sterling, as applicable, not later than 1:00
p.m. (New York, New York time) for any payments made in Dollars, 1:00 p.m. (New
York, New York time) for any payments made in Euros, or 1:00 p.m. (New York, New
York time) for any payments made in Sterling, as applicable, on the date
specified for payment under this Agreement or any other Loan Document to the
applicable Administrative Agent at such Administrative Agent’s Office, for the
account of the Lenders, the Issuing Bank or the applicable Administrative Agent,
as the case may be, in Dollars, Euros or Sterling, as applicable, in immediately
available funds. Any payment received by an Administrative Agent after 1:00 p.m.
(New York, New York time) for any payments made in Dollars, 1:00 p.m. (New York,
New York time) for any payments made in Euros, or 1:00 p.m. (New York, New York
time) for any payments made in Sterling, as applicable, shall be deemed received
on the next Business Day.”

(hh) Section 2.15(a) of the Credit Agreement shall be amended by inserting in
the first sentence thereof, “denominated in Dollars, Euros and Sterling”
immediately following “issue, at the request of the Borrowers, Letters of
Credit”.

(ii) Section 2.15(b) shall be amended by inserting “and currency” immediately
following “the expiration date of such Letter of Credit, the amount”.

(jj) Section 2.15(d) of the Credit Agreement shall be amended by (i) inserting
the following after the third sentence thereof:

“The Borrowers shall reimburse the applicable Issuing Bank in the currency in
which the subject Letter of Credit was issued.”

, (ii) inserting in the fourth sentence thereof, “and in the applicable
currency” immediately following “Borrowers intend to reimburse the Issuing Bank
for the amount of such drawing”, (iii) inserting the following further proviso
at the end of the fourth sentence thereof: “; and provided further, that if the
Letter of Credit was originally denominated in Euro or Sterling, such deemed
Revolving Loan shall also automatically be exchanged for the U.S. Dollar
Equivalent thereof” and (iv) inserting in the fifth sentence thereof, “in
Dollars” immediately following “each Lender shall make the proceeds of its Base
Rate Loan included in such borrowing available”.

 

10

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(kk) Section 8.8(c) of the Credit Agreement shall be amended by inserting the
following proviso following the table set forth therein:

“; provided that following the occurrence of a Springing Financial Covenant
Triggering Event, the Borrower Parties shall not be required to comply with this
Section 8.8(c) and shall instead comply with Section 8.8(d).”

(ll) Section 8.8 of the Credit Agreement shall be amended by inserting a new
paragraph (d) as follows:

“(d) Springing Senior Secured Leverage Ratio. Subject to the following proviso,
from and after the occurrence of a Springing Financial Covenant Triggering
Event, the Borrower Parties shall not permit, at the end of each applicable
fiscal quarter, the Senior Secured Leverage Ratio to exceed 5.25:1.00; provided
that the Senior Secured Leverage Ratio shall only be tested if, at the end of
any fiscal quarter commencing with the first full fiscal quarter after the date
on which the Springing Financial Covenant Triggering Event occurred, the
aggregate principal amount of outstanding Revolving Loans made pursuant to
Section 2.1(b) and outstanding Letters of Credit (except to the extent such
Letters of Credit are undrawn or have been cash collateralized) is greater than
35% of the aggregate amount of Revolving Loan Commitments (without giving effect
to any adjustment or reduction due to the issue of a Letter of Credit or
borrowing of a Revolving Loan).

(mm) Section 11.5(b) of the Credit Agreement shall be amended by inserting in
the parenthetical clause at the end of clause (i) of the first sentence thereof,
“or delayed” immediately following “unreasonably withheld”.

(nn) Section 11.12(a) of the Credit Agreement shall be amended by (i) inserting
in the parenthetical clause contained in clause (i) thereof, “and clause (K)”
immediately following “and clause (E)”, and (ii) inserting a new clause (K) at
the end of clause (i) thereof as follows:

“(K) change the coin or currency in which the principal of any Revolving Loan or
the interest thereon is payable pursuant to Sections 2.1(b) or 2.3(a)(ii)”.

(oo) The Credit Agreement shall be amended by adding a new Section 11.21 as
follows:

“Section 11.21 Judgment. The obligations of the Borrowers due to any party
hereto shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than Dollars, be discharged only to the extent that on the
Business Day following receipt by such party of any sum adjudged to be so due in
the judgment currency such party may, in accordance with normal banking
procedures, purchase Dollars with the judgment currency; if the amount of
Dollars so purchased is less than the sum originally due to such party in
Dollars, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify such party against such loss, if the amount of
Dollars so purchased exceeds the sum originally due to any party to this Credit
Agreement, such party agrees to remit to the Borrowers, such excess.”

(pp) Section 12.1 of the Credit Agreement shall be amended by (i) inserting in
clause (a) thereof, “, EURIBOR Rate or GBP LIBOR Rate, as applicable,”
immediately following

 

11

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

“adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate” and (ii) inserting at the end of clause (b) thereof, the following: “, and
any such Revolving Eurodollar Loan denominated in Euros or Sterling shall be
redenominated and converted into, on the last day of the Eurodollar Loan Period
applicable thereto, a Revolving Loan accruing interest at the Base Rate Loan in
an amount equal to the U.S. Dollar Equivalent thereof”.

(qq) Section 12.2 of the Credit Agreement shall be amended by (i) deleting the
words “shall make it unlawful for any Lender to make, maintain, or fund its
Eurodollar Loans” appearing in the first sentence thereof and replacing them
with the following: “shall make it unlawful for any Lender or its applicable
lending office to make, maintain, or fund its Eurodollar Loans in Dollars, Euros
or Sterling, as applicable”, and (ii) inserting in the third sentence thereof,
“(in an amount equal to the U.S. Dollar Equivalent thereof, in the case of
Revolving Loans denominated in Euros or Sterling)” immediately following “the
Borrowers shall repay in full”.

SECTION 2. Increase of Revolving Loan Commitments.

(a) On and after the Seventh Amendment Effective Date, each undersigned existing
Revolving Facility Lender that agrees to provide a Commitment Increase (an
“Increasing Revolving Loan Lender”) and each undersigned New Lender (as defined
in the Credit Agreement) providing a Commitment Increase (an “Additional
Revolving Loan Lender” and, together with the Increasing Revolving Loan Lenders,
the “Increasing Lenders”) hereby agrees that, pursuant to the terms of
Section 2.17 of the Credit Agreement, (x) such Increasing Lender shall have a
Revolving Loan Commitment in an amount equal to the amount set forth opposite
such Increasing Lender’s name under the heading “Revolving Loan Commitment” on
Annex A hereof and (y) such Increasing Lender, in its capacity as such, shall be
deemed to be, and shall become, a “Lender” for all purposes of, and subject to
all the obligations of a “Lender” under the Credit Agreement and the other Loan
Documents. Each Borrower Party and Administrative Agent hereby agrees that from
and after the Seventh Amendment Effective Date, each Increasing Lender shall be
deemed to be, and shall become, a “Lender” for all purposes of, and with all the
rights and remedies of an a “Lender” under, the Credit Agreement and the other
Loan Documents.

(b) Solely for purposes of the Commitment Increase effected by clause (a) of
this Section 2 on the Seventh Amendment Effective Date, the Administrative
Agents and the Revolving Facility Lenders hereby waive the requirement for the
delivery of a Notice of Requested Commitment Increase.

(c) Revolving Loans outstanding on the Seventh Amendment Effective Date will be
reallocated among Revolving Facility Lenders (which shall include, for the
avoidance of doubt, the Increasing Lenders) in accordance with the terms of
Section 2.17(iv) of the Credit Agreement.

SECTION 3. Fees.

(a) The Borrowers agree to pay a non-refundable amendment fee (individually, an
“Amendment Fee” and, collectively, the “Amendment Fees”) to each of the existing
Revolving Facility Lenders that consents to this Amendment by the Consent
Deadline (defined below) equal to 0.125% of the amount of the Revolving Loan
Commitments of such consenting Revolving Facility Lender immediately prior to
the Seventh Amendment Effective Date. The Amendment Fees shall be due and
payable in cash on the Seventh Amendment Effective Date.

 

12

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(b) In addition to the Amendment Fees, the Borrowers agree to pay a
non-refundable upfront fee (individually, an “Upfront Fee” and, collectively,
the “Upfront Fees”) to each Revolving Facility Lender (including any New Lender)
that increases its Revolving Loan Commitment (or, in the case of a New Lender,
agrees to a Revolving Loan Commitment) in connection with this Amendment equal
to 0.125% of the aggregate amount of the Commitment Increase of such Revolving
Facility Lender (or 0.125% of the aggregate initial Revolving Loan Commitment of
such New Lender). The Upfront Fees shall be due and payable in cash on the
Seventh Amendment Effective Date.

SECTION 4. Reference to and Effect on the Loan Documents.

(a) On and after the Seventh Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) Each Borrower Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Borrower Party pursuant to the Collateral Agreement) and confirms that such
liens and security interests continue to secure the Secured Obligations,
including under the Loan Documents, including, without limitation, all Secured
Obligations resulting from or incurred pursuant to the additional Revolving Loan
Commitments made pursuant hereto, in each case subject to the terms thereof, and
(iii) in the case of each Guarantor, ratifies and reaffirms its guaranty of the
Obligations pursuant to its respective Guaranty.

(e) This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.

 

13

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

SECTION 5. Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Seventh Amendment Effective Date”) on which the following
conditions shall have been satisfied (or waived):

(a) The Revolving Facility Administrative Agent shall have received counterparts
of this Amendment executed by the Borrowers, the Revolving Facility Lenders and
the Increasing Lenders on, or prior to, 3:00 p.m., New York City time on
April 17, 2015 (the “Consent Deadline”);

(b) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Seventh Amendment Effective Date, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and immediately prior to and after giving
effect to the Seventh Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing;

(c) Immediately prior to, and after giving effect to this Amendment, the
Commitment Increase pursuant to Section 2 and any transaction consummated in
connection therewith, the Senior Secured Leverage Ratio (assuming the Revolving
Loan Facility is fully drawn) shall be no greater, calculated on a pro forma
basis, than 4.50 to 1.00;

(d) The Revolving Facility Administrative Agent shall have received a legal
opinion of Gibson Dunn & Crutcher LLP, counsel to the Borrower Parties,
addressed to the Lender Group and reasonably satisfactory to the Revolving
Facility Administrative Agent;

(e) The Revolving Facility Administrative Agent shall have received, with
respect to each Borrower Party, a loan certificate signed by the secretary or
assistant secretary of such Person, certifying a true, complete and correct copy
of the resolutions of such Person (or its general partner, members or manager,
as applicable) authorizing the execution, delivery and performance by such
Person of this Amendment;

(f) The Revolving Facility Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of the Administrative
Borrower confirming compliance with the conditions precedent set forth in
clause (b) of this Section 5;

(g) The Borrowers shall have paid all fees required to be paid to be paid to the
Revolving Facility Lenders on or before the Seventh Amendment Effective Date
(including, without limitation, the Amendment Fees and the Upfront Fees); and

(h) The Borrowers shall have paid all reasonable and documented costs and
expenses of the Revolving Facility Administrative Agent in connection with this
Amendment (including the reasonable and documented fees, disbursements and other
charges of Shearman & Sterling LLP as counsel to the Administrative Agents).

SECTION 6. Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Revolving Facility Administrative Agent that:

(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and

 

14

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.

SECTION 7. Increasing Lenders. If any Revolving Facility Lender declines or
fails to consent to this Amendment by returning an executed counterpart of this
Amendment to the Revolving Facility Administrative Agent prior to the Consent
Deadline (as defined below), then pursuant to and in compliance with the terms
of Section 11.16 of the Credit Agreement, such Lender may be replaced and its
commitments and/or obligations purchased and assumed by an Increasing Lender
upon such Increasing Lender’s execution of this Amendment (which will also be
deemed to be the execution of an Assignment and Assumption Agreement
substantially in the form of Exhibit A hereto).

SECTION 8. Costs and Expenses. The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Revolving Facility Administrative Agent
in connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees, charges and disbursements of counsel
for the Administrative Agents), are expenses that the Borrowers are required to
pay or reimburse pursuant to Section 11.2 of the Credit Agreement.

SECTION 9. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

15

Amendment No. 7 to

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 7 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.

 

ZAYO GROUP, LLC, as a Borrower By:

/s/ Ken desGarennes

Name: Ken desGarennes Title: Chief Financial Officer

ZAYO CAPITAL, INC.,

as a Borrower

By:

/s/ Ken desGarennes

Name: Ken desGarennes Title: Chief Financial Officer

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Revolving Facility Administrative Agent By:

/s/ Marshall T. Mangum, III

Name: Marshall T. Mangum, III Title: Director

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Term Facility Administrative Agent By:

/s/ Reagan C. Philipp

Name: Reagan Philipp Title: Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as an Increasing Revolving Lender By:

/s/ Brian Guffin

Name: Brian Guffin Title: Director

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Increasing Revolving Loan Lender By:

/s/ Christopher Lee

Name: Christopher Lee Title: Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Additional Revolving Loan Lender By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as an Increasing Revolving Lender

By:

/s/ Michael King

Name: Michael King Title: Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Increasing Revolving Lender By:

/s/ Kevin Quan

Name: Kevin Quan Title: Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Additional Revolving Loan Lender By:

/s/ Nicolas Gitron-Beer

Name: Nicolas Gitron-Beer Title: Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A, as a Revolving Facility Lender By:

/s/ Blake Gronich

Name: Blake Gronich Title: Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

 

Lender

   Revolving Loan Commitment      Commitment
Ratio  

SunTrust Bank

   $ 75,000,000.00         16.67 % 

Barclays Bank PLC

   $ 75,000,000.00         16.67 % 

Goldman Sachs Bank USA

   $ 75,000,000.00         16.67 % 

Morgan Stanley Senior Funding, Inc.

   $ 75,000,000.00         16.67 % 

Royal Bank of Canada

   $ 75,000,000.00         16.67 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00         11.11 % 

Citibank, N.A.

   $ 25,000,000.00         5.55 % 

Totals

   $ 450,000,000.00         100 % 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among ZAYO GROUP,
LLC, a Delaware limited liability company (the “Administrative Borrower”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”).

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Loans owing to the Assignee will be as set forth on Schedule 1.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

The Assignee (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
applicable Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints
and authorizes the applicable Administrative Agent to take such action as agent
on its behalf and to exercise such powers and



--------------------------------------------------------------------------------

discretion under the Credit Agreement as are delegated to such Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto, (e) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender, and (f) attaches any
U.S. Internal Revenue Service forms required under Section 2.8(b)(v) of the
Credit Agreement.

Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the applicable Administrative Agent and (b) if
the Assignee is not a Lender, a completed Administrative Questionnaire, for
acceptance and recording by the applicable Administrative Agent. Unless
otherwise indicated on Schedule 1, the effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
applicable Administrative Agent.

Upon such acceptance and recording by the applicable Administrative Agent, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance and the Credit
Agreement, shall have the rights and obligations of a Lender thereunder, and
(b) the Assignor shall, to the extent provided in this Assignment and Acceptance
and the Credit Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement.

Upon such acceptance and recording by the applicable Administrative Agent, from
and after the Effective Date, such Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement. In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.

 

[NAME OF ASSIGNOR], as the Assignor By:

 

Name:

 

Title:

 

Date:                  , 20     [NAME OF ASSIGNEE], as the Assignee By:

 

Name:

 

Title:

 

Date:                  , 20    

 

ACCEPTED [AND APPROVED]1 THIS      DAY OF             , 20    : [SUNTRUST BANK,
as the Administrative Agent for the Revolving Loan Facility By:

 

Name:

 

Title:

 

]2 [MORGAN STANLEY, as the Administrative Agent for the Term Loan Facility By:

 

Name:

 

Title:

 

]3 [ZAYO GROUP, LLC, as Administrative Borrower, on behalf of the Borrowers By:

 

Name:

 

Title:

 

]4

 

1  If required under the definition of Eligible Assignee or Section 11.5(b) of
the Credit Agreement.

2  If applicable.

3  If applicable.

4  If required under the definition of Eligible Assignee or Section 11.5(b) of
the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ASSIGNMENT AND ACCEPTANCE

 

Type of Commitment/Loan Assigned: [Revolving Loan] [Term Loan] Commitment/Loans
of Assignor prior to assignment: $             Commitment/Loans assigned to
Assignee: $             Commitment/Loans of Assignor after assignment:
$             Commitment/Loans Ratio of Assignee after assignment:             %
The Assignee’s Domestic Lending Office:

 

 

 

The Assignee’s Eurodollar Lending Office:

 

 

 

Effective Date (if other than date of acceptance by the applicable
Administrative Agent):             , 20    